Mr. Justice Duvall
delivered the opinion of the court, and after stating the facts, proceeded as follows:
The court, jh considering this question, must be governed by the language of the act of congress of the "i4th July, 1813. By this act, a specific duty is laid O ! licenses to stills; employed in distilling spirituous liquors from domestic or foreign materials, and a penalty is inflicted for distilling without a license..
The distillation of spirituous liquors is performed by a double process: by the application of heat to a still containing the material. The product of the first process, after running through the still, is commonly called low wines, or singlings; the low wines un'r dergo a second process of distillation, :by which spirits are.produced : they are to be proof of the first, second, third,, or fourth degree, as defined and re.quired by law. These are marketable; and here the process ends. The material from which the spirits are extracted, appears to be the object of the law. The rectification or purification of spirits, alter their distillation has been complete, in order, to fit them for certain purposes of combination with other materials, is no part of the process of distillation-, and is not a breach of the provisions of the act of congress. The distillation of spirits, and the rectification. of them after they are distilled, appear to be distinct and separate acts. No duty is specifically *259"laid by law on the rectification of spirits, nor does it appear that any was contemplated; and, if the process is confined to the rectification of spirits already distilled, no penalty is incurred, although a license is not previously obtained. It was evidently the intention of the legislature to exact one duty, only on the distillation of spirits.
It is the opinion of this court, that there is no error in the judgment of the circuit court.
This opinion is given on the request of the Attorney-General ; it being probable that the same question may frequently occur. But, as this cause is improperly brought before this court by writ of error, having been first carried from the district to the circuit court by the same process, it is dismissed.a
Writ of error dismissed.

 Vide 7 Cranch, 108. . The United States v. Goodwin. Ib. 287. The United States v. Gordon et al.; in which cases it was determined, that a writ of error does not lie to cairy to the snpreme court a civil cause which has been carried from the district court by writ of error,